           Exhibit A




Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 1 of 73
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   2 of 173of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   3 of 273of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   4 of 373of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   5 of473
                                                                 Page    of 45
CaseCase
     5:19-cv-00099-KDB-DC K *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                       07/23/19    6 of573
                                                                 Page    of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   7 of 673of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   8 of773
                                                                 Page    of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   9 of873
                                                                 Page    of 45
Case 5:19-cv-00099-KDB-DC
   Case                   K *SEALED*
        5:19-cv-00099-KDB-DCK        Document
                                Document 24-1 Filed 04/06/20
                                               2 Filed        PagePage
                                                        07/23/19   10 of973
                                                                         of 45
Ca Case
   e 5:19-cv-00099-KDB-D
         5:19-cv-00099-KDB-DCK
                          K *SEALE
                                Document
                                     Docume
                                         24-1 tFiledFil04/06/20
                                                         d 07/23/ Page
                                                                     Pa11eof 073 f 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   12 of
                                                                 Page  1173
                                                                          of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   13 of1273of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   14 of1373of 45
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 15 of 73
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   16 of1573of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   17 of1673of 45
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 18 of 73
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 19 of 73
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 20 of 73
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 21 of 73
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   22 of2173of 45
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 23 of 73
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   24 of2373of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   25 of2473of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   26 of2573of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   27 of2673of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   28 of2773of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   29 of2873of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   30 of
                                                                 Page  2973
                                                                          of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   31 of
                                                                 Page  3073
                                                                          of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   32 of3173of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   33 of3273of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   34 of
                                                                 Page  3373
                                                                          of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   35 of3473of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   36 of
                                                                 Page  3573
                                                                          of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   37 of3673of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   38 of3773of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   39 of3873of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   40 of
                                                                 Page  3973
                                                                          of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   41 of4073of 45
CaseCase
     5:19-cv-00099-KDB-DC K *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                       07/23/19    42 of
                                                                 Page 4173
                                                                         of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   43 of
                                                                 Page  4273
                                                                          of 45
Case
   Case
     5:19-cv-00099-KDB-DCK
         5:19-cv-00099-KDB-DCK
                            *SEALED*
                                Document
                                     Document
                                         24-1 Filed
                                               2 Filed
                                                    04/06/20
                                                        07/23/19
                                                              Page
                                                                 Page
                                                                   44 of4373of 45
CaseCase
     5:19-cv-00099-KDB-DC K *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                       07/23/19    45 of
                                                                 Page 4473
                                                                         of 45
CaseCase
     5:19-cv-00099-KDB-DCK  *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed 04/06/20
                                              2 Filed         Page
                                                        07/23/19   46 of
                                                                 Page  4573
                                                                          of 45
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 47 of 73
  Case
Case    5:19-cv-00099-KDB-DCK
     5:19-cv-00                      Document
                               Document
                099-KDB-DCK *SEALED*    24-1 Filed  Filed 07/23/19
                                               2-1 04/06/20        Page
                                                             Page 48     2 of 3
                                                                     of 73
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-1 04/06/20
                                                   Filed 07/23/19
                                                             Page 49
                                                                  Page
                                                                     of 73
                                                                        3 of 3
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 50 of 73
   Case
Case    5:19-cv-00099-KDB-DCK
     5:19-cv-00099-KDB-DC             Document
                                Document
                          K *SEALED*     24-1 Filed Filed 07/23/19
                                               2-2 04/06/20         Page
                                                              Page 51     2 of 7
                                                                      of 73
   Case
Case    5:19-cv-00099-KDB-DCK
     5:19-cv-00099-KDB-DC             Document
                                Document
                          K *SEALED*     24-1 Filed Filed 07/23/19
                                               2-2 04/06/20         Page
                                                              Page 52     3 of 7
                                                                      of 73
   Case
Case    5:19-cv-00099-KDB-DCK
     5:19-cv-00099-KDB-DCK          Document
                               Document
                           *SEALED*     24-1 Filed Filed 07/23/19
                                              2-2 04/06/20        Page
                                                             Page 53     4 of 7
                                                                     of 73
   Case
Case    5:19-cv-00099-KDB-DCK
     5:19-cv-00099-KDB-DC             Document
                                Document
                          K *SEALED*     24-1 Filed Filed 07/23/19
                                               2-2 04/06/20         Page
                                                              Page 54     5 of 7
                                                                      of 73
   Case
Case    5:19-cv-00099-KDB-DCK
     5:19-cv-00099-KDB-DCK          Document
                               Document
                           *SEALED*     24-1 Filed Filed 07/23/19
                                              2-2 04/06/20        Page
                                                             Page 55     6 of 7
                                                                     of 73
   Case
Case    5:19-cv-00099-KDB-DCK
     5:19-cv-00099-KDB-DC             Document
                                Document
                          K *SEALED*     24-1 Filed Filed 07/23/19
                                               2-2 04/06/20         Page
                                                              Page 56     7 of 7
                                                                      of 73
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 57 of 73
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-3 04/06/20
                                                   Filed 07/23/19
                                                             Page 58
                                                                  Page
                                                                     of 73
                                                                        2 of 2
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 59 of 73
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-4 04/06/20
                                                   Filed 07/23/19
                                                             Page 60
                                                                  Page
                                                                     of 73
                                                                        2 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-4 04/06/20
                                                   Filed 07/23/19
                                                             Page 61
                                                                  Page
                                                                     of 73
                                                                        3 of 7
Case 5:19-cv-00099-KDB-DCK
   Case                     *SEALED*
         5:19-cv-00099-KDB-DCK       Document
                                Document 24-1 Filed
                                               2-4 04/06/20   Page 62
                                                    Filed 07/23/19    of 73
                                                                   Page  4 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-4 04/06/20
                                                   Filed 07/23/19
                                                             Page 63
                                                                  Page
                                                                     of 73
                                                                        5 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-4 04/06/20
                                                   Filed 07/23/19
                                                             Page 64
                                                                  Page
                                                                     of 73
                                                                        6 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-4 04/06/20
                                                   Filed 07/23/19
                                                             Page 65
                                                                  Page
                                                                     of 73
                                                                        7 of 7
Case 5:19-cv-00099-KDB-DCK Document 24-1 Filed 04/06/20 Page 66 of 73
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-5 04/06/20
                                                   Filed 07/23/19
                                                             Page 67
                                                                  Page
                                                                     of 73
                                                                        2 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-5 04/06/20
                                                   Filed 07/23/19
                                                             Page 68
                                                                  Page
                                                                     of 73
                                                                        3 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-5 04/06/20
                                                   Filed 07/23/19
                                                             Page 69
                                                                  Page
                                                                     of 73
                                                                        4 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-5 04/06/20
                                                   Filed 07/23/19
                                                             Page 70
                                                                  Page
                                                                     of 73
                                                                        5 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-5 04/06/20
                                                   Filed 07/23/19
                                                             Page 71
                                                                  Page
                                                                     of 73
                                                                        6 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-5 04/06/20
                                                   Filed 07/23/19
                                                             Page 72
                                                                  Page
                                                                     of 73
                                                                        7 of 7
Case
   Case
     5:19-cv-00099-KDB-DCK
        5:19-cv-00099-KDB-DCK
                           *SEALED*
                               Document
                                    Document
                                        24-1 Filed
                                              2-6 04/06/20
                                                   Filed 07/23/19
                                                             Page 73
                                                                  Page
                                                                     of 73
                                                                        1 of 1
